internal_revenue_service number info release date index number ---------------------------------- -------------------- ------------------------ department of the treasury washington dc person to contact ------------------------- id no telephone number --------------------- refer reply to cc psi b1 - genin-151286-04 date nov taxpayer ---------------------------------- dear taxpayer this responds to your letter dated date in which it was requested that we recognize taxpayer’s revocation of its election to be an s_corporation effective for date the information submitted explains that in august the corporation the regulations provide that a corporation may revoke its s election by filing a submitted a valid revocation of its s election to the irs service_center this revocation was to be effective for date although we are unable to respond to your request as submitted this letter provides useful information relating to your request statement with the service_center that the corporation revokes its s election reg sec_1_1362-6 the regulations also provide that the revocation statement must include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made the revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock including non-voting stock of the corporation in addition each consent should indicate the number of issued and outstanding shares of stock including non-voting stock held by each shareholder at the time of the revocation the revocation statement should also include the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder's taxable_year ends the name of the s_corporation and the corporation's taxpayer_identification_number the statement must be signed by the shareholder under penalties of perjury reg sec_1_1362-6 generally a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year reg sec_1_1362-2 in sum a revocation statement can only be accepted for a particular year if the revocation is received before the 15th day of the third month of that taxable_year if filed after the 15th day of the third month of any taxable_year it is effective for the first day of the following taxable_year please contact ------------------------- at -------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
